Filed 6/6/13 In re Abraama M. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re ABRAAMA M. et al., Persons                                     B241627
Coming Under the Juvenile Court Law.                                 (Los Angeles County
                                                                     Super. Ct. No. CK75650)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

BRIAN C. et al.,

         Defendants and Appellants.

         APPEALS from a judgment of the Superior Court of Los Angeles County.
Anthony Trendacosta, Juvenile Court Referee. Affirmed.
         Joseph D. MacKenzie, under appointment by the Court of Appeal, for Defendant
and Appellant Brian C.
         Lisa A. Raneri, under appointment by the Court of Appeal, for Defendant and
Appellant Abra M.
         Amir Pichvai for Plaintiff and Respondent.
                  ___________________________________________________
       Abra M. (Mother) and Brian C. appeal from dependency court orders (1) finding
that they received reasonable reunification services and (2) terminating their parental
rights to their two children. Mother contends that she has visited regularly and the
children would benefit from continuing their family and sibling relationships. (Welf. &
Inst. Code, § 366.26, subd. (c)(1)(B)(i), (v).)1 Brian C. joins in Mother’s sibling
relationship claim. We find no error and affirm.
                                         FACTS2
       As detailed in prior opinions in this case, which encompassed 12 appeals and
many child abuse referrals, this family has a long history of involvement with the
juvenile court and the Department of Children of Family Services (DCFS), spanning
several generations. One of the prior appeals involved the maternal grandparents, Frank
and O. M., who have six children (including Mother), many of whom were juvenile court
dependents. The extended family lives together in a violent, chaotic and dirty home
environment. The grandparents and their children have been confrontational and
uncooperative with DCFS and law enforcement agencies.
       Mother has four children: Abraama (born in 2003); Abigail (2007); Amansha
(2010); and J. (2011).3 Appellant Brian C. is the father of Abigail and Amansha. James
S. is the father of Abraama.
       Abraama and Abigail were detained in December 2008. In April 2009, Mother
engaged in physical altercations with two DCFS monitors, causing injuries to both. The


1      All undesignated statutory references are to the Welfare and Institutions Code.
2      Some of the factual history recited in this opinion is derived from this Court’s
prior opinions in In re Abrama M. (Feb. 1, 2011, B216673) (nonpub. opn.); In re Abrama
M. (Oct. 3, 2011, B229236) (nonpub. opn.); and In re Abrama M. (Oct. 2, 2012,
B235048) (nonpub. opn.). The facts and law in the cited opinions are res judicata.
3       There is some confusion in the record about the spelling of the children’s names.
We are using the spellings from the reporter’s transcript. With respect to Amansha, the
trial court pronounced and spelled her name from her birth certificate at the hearing on
May 17, 2012. This is the best evidence available.


                                             2
juvenile court issued a restraining order against Mother, who was no longer allowed to
have visits at the DCFS office. An amended petition was sustained in July 2009 as
follows: on numerous occasions Mother physically abused Abraama and other children
in the family home, pinching one of them (leaving marks and bruises) and by striking
another with her hands on the face and body; Abraama and Abigail were exposed to
violent altercations in the home; the children’s maternal uncle Nathaniel sexually abused
their minor female cousin in the home and Mother failed to protect Abraama and Abigail
by allowing Nathaniel to continue residing with them.
       In September 2009, DCFS filed a petition alleging that Brian C. has a substantial
criminal history that endangers Abigail and places her at risk of harm. As amended, the
petition was sustained on November 5, 2009.
       The juvenile court placed Abraama and Abigail with Abraama’s biological father,
James S., over Mother’s objection that he engaged in domestic violence in the past. The
court granted James S. legal and physical custody of Abraama and terminated its
jurisdiction over her. Abigail remained a dependent of the court. Mother and Brian C.
were ordered to participate in reunification services, including parenting classes,
individual counseling, anger management, and a psychiatric assessment. Mother’s
challenges to the disposition orders did not succeed. (In re Abrama M., supra, B216673.)
       In May 2010, DCFS filed a supplemental petition on behalf of Abigail and
Abraama pertaining to physically abusive behavior and domestic violence by James S.
Two months later, a petition was filed on behalf of Mother’s newborn girl Amansha,
arising from the harm to her siblings; the court ordered that the baby be detained. At a
jurisdiction hearing in August 2010, the court sustained allegations of inappropriate
discipline of Abraama by James S. One month later, the court found that Brian C. is not
in compliance with the case plan and terminated his reunification services.
       In October 2010, DCFS reported that Abraama and her sisters were repeatedly
removed from foster homes due to Mother’s false calls to a child abuse hotline. Abraama
was defecating on herself and smearing feces on walls and floors as a reaction to being
constantly removed from her placements. When informed of the problem, Mother replied

                                             3
that she would continue to call the hotline and make complaints until the children were
returned to her care. Mother refused to recognize that her behavior was traumatizing the
children. The social worker was unable to find a placement for Abraama and Abigail in
one home after Mother’s most recent hotline complaints, so they had to be separated.
       After Mother made 10 unfounded complaints to the hotline, Abraama’s therapist
opined that the six-year-old was “so emotionally dysregulated” that she could “barely
articulate thoughts or feelings of any kind” and the child expressed fear of Mother. The
therapist was alarmed at the frequent disruptions caused by Mother’s behavior, noting
that the child “has symptoms consistent with trauma such as flat affect, dissociation,
hypervigilance, extreme startle response, agitation, inability to recall/articulate
events/memories, sleep disturbances and poor concentration, as well as encopresis, and
these symptoms cause severe impairment at home or school.” The therapist warned that
the symptoms could worsen.
       On October 18, 2010, the court declared Abraama a dependent and found that
leaving her in the parental home presented a substantial danger to her physical or
emotional well-being. She was placed in the custody and care of DCFS. The court
authorized monitored visits and ordered Mother to participate in individual counseling
with a licensed therapist to address anger management and other case issues. Mother
appealed the disposition order. We affirmed, finding substantial evidence to support the
juvenile court’s conclusion that placing Abraama with Mother would be detrimental. We
cited Mother’s harmful interruptions to Abraama’s life by making false calls to a child
abuse hotline plus the concerns of Abraama’s therapist. Mother voiced an intent to
continue her destructive behavior, without understanding that the behavior prevented the
court from returning Abraama to her. Although Mother participated in anger
management and counseling programs, and was visiting the children, Mother did not
make substantive progress because she was unable to control her anger and her visits
demonstrated inadequate parenting skills. (In re Abrama M., supra, B229236.)
       In January 2011, the juvenile court sustained the petition relating to Amansha.
That month, Mother indicated that she was on waiting lists for individual counseling

                                              4
services and was attending a program called “New You” but had not been assigned a
therapist there. Mother’s rage at DCFS was an obstacle in completing services. DCFS
told Mother in February 2011 that openings were available at an approved service
provider, but Mother responded that it was too far away. Mother was attending an
outpatient drug program at New You. DCFS advised the director of New You that
Mother had to see a licensed therapist, but was unable to confirm in March 2011 that she
was receiving proper counseling. In April 2011, Mother and Brian C. had an altercation
that resulted in Brian C.’s arrest.
       In May 2011, Mother filed a petition for modification seeking unmonitored
visitation with her three daughters. She provided certificates showing completion of
“anger management” and “individual sessions”; however, DCFS was unable to confirm
that Mother had obtained treatment from a licensed therapist at New You, and Mother
declined DCFS’s attempts to provide her with additional referrals.
       At a hearing on June 21, 2011, the court questioned Mother’s credibility and found
that she had not fully complied with court orders, describing her as “still incapable, after
more than three years, of accepting any responsibility for her children.” It denied her
petition for a modification because circumstances were “changing,” not “changed.” The
court rejected Mother’s claim that DCFS failed to provide her with reasonable services,
finding that “[t]he record is more than clear that reasonable services were provided.”
Nevertheless, the court granted Mother another 12 months of reunification services with
Abraama. As to Abigail, the court declined to proceed with the termination of parental
rights because DCFS had not located an adoptive home. Mother and Brian C. were
denied reunification services with Amansha because her young age and their failure to
convince the court that it would be in her best interests. The court scheduled Amansha’s
permanency planning hearing for November 2011.
       After Mother appealed from the June 21, 2011 order, this Court concluded that
DCFS provided her with reasonable services by giving her referrals to licensed therapists,
including low-cost and no-cost therapists, which Mother acknowledged receiving in
October 2010. In February 2011, DCFS advised Mother about openings at a licensed

                                              5
facility, but she declined the opportunity. On May 12, 2011, the social worker attempted
to provide Mother with additional referrals, but Mother rejected the information, saying
that she would get it from her attorney. At the June 2011 hearing, the social worker
testified that Mother never requested additional counseling referrals or indicated that she
was having difficulty finding a licensed therapist. Mother’s testimony to the contrary
was rejected by the trial court for lack of credibility. (In re Abrama M., supra, B235048.)
       We now move to events occurring since the June 21, 2011 order. In a July 2011
status review report, DCFS noted that Mother was ordered in November 2009 to
complete parenting education and anger management: she has thus far failed to provide
verification of completion, continues to suffer from anger management issues, and was
not in counseling with a licensed therapist. She was verbally aggressive with the
caseworker, yelling and using profanity to express frustration. DCFS recommended that
Mother’s reunification services be terminated. The foster caregiver for Abigail and
Abraama described them as “a joy to have.” Abigail has difficulty speaking as a result of
anxiety issues, but is in “her comfort zone” at the caregiver’s home, where she eats and
sleeps well and feels safe. The caregiver expressed interest in a guardianship.
       During the July 2011 review hearing, Mother complained that she was not
receiving adequate visitation, but DCFS pointed out that Mother failed to call and
confirm her visits, so DCFS did not arrange to transport the children. The court ordered
two visits per week, and directed Mother to confirm the visits in advance. The court
commented that the social worker was working “diligently” to arrange counseling for
Mother with a licensed therapist. At a follow-up hearing, Mother’s attorney represented
the she will “be enrolled very soon in therapy.”
       In August 2011, DCFS reported that Mother was having two weekly visits with
her daughters. She had just given birth to J., who was in her care, although a child abuse
referral was generated four days after birth alleging that Mother and Brian C. were
involved in ongoing domestic violence; Mother failed to inform DCFS that she gave
birth; and Mother “stated that she wanted to have ‘Brian killed.’” Mother was residing in
transitional housing at New You.

                                             6
       A September 2011 report indicated that Ms. E., the foster caregiver for Abraama
and Abigail, wished to adopt both children: she has cared for them since October 2010,
has developed a bond with them, and they refer to her as “mommy.” A long-time
government employee, Ms. E. feels capable of providing the girls with a permanent
home. She pays for a private preschool for Abigail.
       In October 2011, the director of New You wrote to say that its relationship with
Mother had terminated: Mother became offended when asked to clean up her spot in
transitional housing, failed to keep counseling appointments, and felt her children were
unwelcome at New You. New You certified that Mother completed seven months of
anger management and parenting skills education with counseling. DCFS requested
greater detail on Mother’s programs and her progress in therapy.
       Abraama and Abigail continued to reside with their foster mother Ms. E., who
provides them with their educational, medical and emotional needs. Mother was having
consistent monitored visits with the children two times per week for three hours per
session. Mother helps with the children’s hair and homework, and there were no
problems during the visits. Abraama has a close bond with Mother and is always excited
about her visits. She likes Brian C. (who is not her father) and occasionally calls him
“daddy.” Mother and Brian C. were recently investigated for domestic violence, and a
new referral was received in October 2011 alleging that newborn J. was living in squalor
with Mother, Brian C., and the maternal grandparents. That complaint was being
investigated. DCFS was unwilling to liberalize Mother’s visits because it was unclear
whether Mother has made progress addressing her anger management issues, plus she is
not living in a safe place. It asked the court to terminate reunification services.
       Amansha (age 14 months) was placed in foster care, and was visited by Mother
and Brian C. twice a week, along with her siblings. There were no concerns about the
parental visits. A prospective adoptive parent had been found for Amansha. Ms. E. now
wished to adopt Abigail, but not Abraama. DCFS identified a home where they could be
adopted together, that was in close proximity to Amansha’s prospective adoptive family.



                                              7
       Abraama’s therapist opined that the child’s attachment to Mother “is based on
manipulation” and Mother “encourages Abraama to not follow rules.” The therapist “has
observed that Abraama’s symptoms increase when she has a lot of contact with her birth
mother” and her “prognosis is ‘so bad’ if she continues her relationship with her mother.”
Despite Abraama’s attachment to Mother, ending their relationship was the child’s “best
chance” for recovery.
       Mother visited the children consistently, brought food for them, and interacted
well with them. Abraama and Mother genuinely care for each other, and Abraama
always hugs and kisses Mother during the visits. Abigail was somewhat “standoffish”
with Mother and her siblings, needing time to warm up during the visits. By the end of a
visit, she is more engaged. She is less affectionate toward Mother. Amansha is a very
happy child who is open and friendly towards anyone. She seems to recognize Mother
and shows no fear of her. They exchange hugs and kisses during visits. Brian C.
participated in some visits, but is not consistent. Abraama is close to him, but does not
want to see her birth father, James S. On October 20, 2011, Mother was referred to an
organization that provides transitional housing. As of mid-January 2012, Mother had
telephoned the organization and promised to begin the application process, but had not
appeared there to do so. Mother was living with J. in the homes of friends and relatives,
but would not allow DCFS to inspect her residences.
       DCFS noted that Abraama and Abigail have lived together since December 2008,
and adoption was still the recommended plan for them, despite Abraama’s attachment to
Mother. Mother’s false allegations of child abuse has caused the children to suffer from
instability. DCFS could not hope to place the girls together in an adoptive home until
Mother’s visits were terminated, so that she could not “sabotage and jeopardize” the
adoption. Adoption plans were proceeding for Amansha.
       Mother petitioned for a modification in November 2011. She listed as changed
circumstances her completion of parenting and counseling, and improved anger
management, coping and parenting skills, and decision making. She accepts
responsibility for losing custody of the children, noting that they have a strong emotional

                                             8
bond with her. She requested: six months of reunification services with Abigail and
Amansha; custody of Abigail and Abraama in an assisted living program; and
unmonitored visits. Visitation notes from July to September 2011 indicate that Mother
ate with the children during visits; interacted well with them; is attentive; offers praise
and encouragement; helped with homework and hair styling; and the children looked
forward to seeing her. The court set a hearing on Mother’s petition.
       At a hearing in January 2012, DCFS social worker Jeffrey Grant testified that
Mother appears to be sober and he has not observed a drug abuse problem since he was
assigned to her case in August 2011. He considers Mother to be in compliance with the
case plan. On cross-examination, Grant conceded that Mother did not receive counseling
from a licensed therapist and, therefore, was not in compliance with the case plan. New
You scheduled Mother for a session with a licensed therapist, but Mother failed to arrive
for it. Mother has not had any recent angry outbursts with DCFS; however, she was
ejected from transitional housing because she did not feel that she had to keep her space
clean. Mother visits the children regularly. The visits are appropriate, and she interacts
well with the children, especially Abraama. Abraama is upset when the visits end and
expressed a desire to go home with Mother. There is a positive and affectionate bond
between them. Abigail takes time to warm up to Mother during visits and there is a bond
“usually towards the end of visits.” Amansha is also affectionate toward Mother.
       Grant was not able to assess Mother’s current living situation. When he shows up
to examine her residence, no one is there to let him inside. He referred her to a housing
agency in October 2011, but she has not brought the appropriate paperwork to the agency
though she promised to do so multiple times. Abraama lives with Abigail and recognizes
that Amansha is her sister. The siblings are affectionate, enjoy each other’s company,
and are bonded.
       The DCFS recommendation was to terminate reunification services for Abraama
and set a permanent plan hearing. Though Grant does not believe that Mother would
physically harm the children, “[i]t wouldn’t be practical for us to recommend
unmonitored visitation and just give her the children [because] we don’t know where

                                              9
she’s staying or where she’s residing.” Without knowing Mother’s living situation,
DCFS does not know if the children would be safe with her.
       The program director from New You testified that she counseled Mother, but is
not a licensed therapist. Her program specializes in substance abuse rehabilitation.
Though the director was aware of the court order that Mother be treated by a licensed
therapist, Mother did not receive such treatment. New You arranged for Mother to see a
licensed therapist: Mother missed the appointment with the therapist, but came to New
You to have a visit with her children. The appointment was not rescheduled because
Mother was discharged from New You.
       The program director expressed concern that Mother has difficulty staying
focused, and continues to be attached to her parents and siblings. Mother left New You
because she was “offended” at being asked to keep her space clean and felt her children
were unwelcome. Mother was angry at the way that her dependency case was handled,
but she now has a better approach, does not interact in a combative manner, and listens
without arguing. Mother tries to respond to her children’s needs and used the kitchen at
New You to prepare food for them.
       Mother testified that she did not move into “Beyond Shelter” housing, despite
referrals from the DCFS social worker. Instead, she lives in the homes of friends and
relatives, and has been on a waiting list for Section 8 housing since 2003. DCFS has not
seen the places where she has been living with J. She is rushing to locate stable housing
so that she can be reunited with her children. Mother claimed to be unaware that she
needed counseling from a licensed therapist. She feels the counseling at New You was
sufficient and does not understand why “everything I do, it seems like it’s not good
enough.”
       In April 2012, DCFS reported that Mother has not enrolled in a counseling
program with a licensed therapist. Brian C. has not completed any court-ordered case
plan requirements. Mother and Brian C. have weekly monitored visits with the children,
bringing food and gifts. There were no problems or incidents during visits. Abraama
was excited about the visits, Abigail was less excited but sometimes cries when the visits

                                            10
end. Amansha shows no interest in the visits as she is very young, but enjoys interacting
with her family. Mother has not provided DCFS with an address to assess her current
residence, and is still looking for appropriate housing. Mother continues to deny that any
child abuse occurred while she was living in her parents’ home, which is the problem that
led to this dependency case.
       Abraama was involved in an incident in which she demanded that a schoolmate
remove her clothing and kiss her; when the girl refused, Abraama attempted to strangle
her. Abraama was suspended from school and referred to a mental health program for
children. Abraama acts in an “unusual” way in the foster home with her sister Abigail,
and they had to be placed in separate bedrooms. Abraama was questioned about her
behavior and said, “I can’t help it.” DCFS continued to recommend that parental rights
to Amansha and Abigail be terminated for Mother and Brian C., and that Mother’s
reunification services with Abraama be terminated. The foster mother was interested in
adopting Abigail, but not Abraama.
       DCFS informed the court that Brian C. attended a monitored visit with Mother on
April 19. They both seemed upset, and began discussing the dependency case with the
children. Brian C. became angry, paced the floor, punched his fist and used profanity.
When warned that his behavior could cause the visit to be terminated, Brian C. said, “I’m
going to kill that nigger, CSW Social Worker and I will take everybody else out too,”
referring to DCFS social worker Grant. As the visit ended, Brian C. confronted Grant
outside the foster agency, demanded the confidential address of Amansha’s caregiver,
and repeatedly threatened to kill Grant and as many others as possible if his children were
not returned to him, adding that he had no problem doing the prison time if necessary.
Grant felt very unsafe during this incident. He concluded that “the risk level is very high
and it would be detrimental to place these children back in the care and custody” of
Mother and Brian C because “the visits have become very volatile and could lead to
bodily injury.” He recommended that visits be terminated.
       Brian C. testified that he was calm when he arrived, and he and Mother did not
discuss the case in front of the children. He became upset when he saw Amansha kiss

                                            11
DCFS employee Grant on the mouth, feeling that she has displayed sexually
inappropriate behavior and was “staying with” Grant or someone close to him. He asked
someone to call the police, but denied pacing the floor, punching his fist, or using
profanity. He denied threatening to kill Grant and others.
       Mother testified that she and Brian C. did not discuss the case in front of the
children, although she encouraged Abraama to write complaint letters about the foster
mother. Mother was shocked to see Amansha kiss the social worker on the mouth, raised
her voice, and grabbed the child away from him. Mother denied that Brian C. used
profanity or made threats against Grant or others. Mother called the child abuse hotline
twice to report the social worker’s alleged misconduct during the April 19 visit and
Abraama’s alleged mistreatment in foster care. Mother stated that she has been living
with various family members, but denies living with her parents.
       DCFS worker Grant testified that everything he described in his report was true.
Brian C. repeatedly threatened to kill him and others. Grant has monitored the parents’
visits two times a week since August 2011. He denied that Amansha kissed him on the
lips. He did not call the police when Brian C. threatened to kill him, though he was
concerned for his safety. Brian C. made no references to improper behavior, so Grant did
not know what caused his outburst; however, Brian C. expressed anger at the contents of
Grant’s reports, calling them disrespectful.
       The court issued a written decision on May 17, 2012. It wrote, “Not only has
mother not progressed, she has regressed. [Brian C.] has not complied at all.” Further,
their “credibility is nil.” It was clear that Mother “lacks all impulse control.” In April
2011, Mother and Brian C. were involved in a violent incident, and she obtained a
restraining order because she felt threatened by him and has to look behind her when she
walks down the street. Brian C.’s attack caused Mother to miscarry. Soon after, Mother
invited him to live with her, and became pregnant by him. All of this calls into question
Mother’s credibility, and “leads the court to conclude that [Mother] is still incapable,
after more than three years, of accepting any responsibility for her children being subject
to the court’s jurisdiction.”

                                               12
       The court wrote that Mother continues to report child abuse to a hotline, despite a
history of making false allegations and disrupting the children’s placements. Her
impulsivity is demonstrated by her inability to establish a safe residence, by lashing out at
people who are trying to assist her; by leaving transitional housing because she was told
to clean up her room; and by filing ex parte documents. Brian C. attacked the DCFS
social worker after receiving his report to the court, and Mother was “a willing
participant.” The court found their accusations that the social worker engaged in
improper behavior in front of the parents and other workers at the agency to be incredible
and unbelievable.
       Mother failed to show a change of circumstances: it is “patently obvious” that she
has regressed, not progressed. Further, it appears that she is residing with Brian C., is not
being honest about her living situation, and her plans are “illusory.” The court denied
Mother’s petition for a modification. It terminated Mother’s reunification services with
Abraama because Mother “cannot control herself” and “her inability to control her
impulses would put these children at risk if they were returned to her.” The court found
that Mother has had more than 18 months of services and has failed to completely
comply with the case plan or make substantive progress. It limited Mother to one visit
with Abraama per month, in the DCFS office.
       Finally, the court terminated parental rights as to Abigail and Amansha, finding no
applicable exception to the legislative preference for adoption once reunification services
have proved unsuccessful. The parents have not progressed beyond monitored visitation
and they have not shown any real parenting skills other than providing food during visits,
as any relative or friend would do. The parental relationship does not outweigh the
benefit to the children of a permanent home. The children are adoptable. While Abigail
and Abraama live together, neither parent (nor the children’s counsel) showed that their
relationship outweighs the permanence of adoption. Abigail’s foster mother wishes to
adopt her, and there is every hope that Abraama can be placed with her paternal
grandmother or returned to her natural father.



                                             13
                                      DISCUSSION
       When reviewing an order that (1) finds reasonable reunification services were
provided and (2) terminates parental rights, we determine if substantial evidence supports
the conclusions of the dependency court. All conflicts are resolved in favor of the
prevailing party and all legitimate inferences are drawn to uphold the lower court’s
ruling. (In re Alvin R. (2003) 108 Cal. App. 4th 962, 971; In re Josue G. (2003) 106
Cal. App. 4th 725, 732; In re Brison C. (2000) 81 Cal. App. 4th 1373, 1378-1379.) We
cannot reweigh the evidence or substitute our judgment for that of the trial court. (In re
Jamie R. (2001) 90 Cal. App. 4th 766, 774.)
1. Termination of Mother’s Reunification Services with Abraama
       Mother renews her argument that she was not provided with adequate referrals to a
licensed therapist. She previously made this argument in her most recent appeal in
B235048. In our opinion, we wrote that DCFS provided Mother with reasonable services
by giving her referrals to licensed therapists, including low-cost and no-cost therapists in
2010. DCFS referred Mother to openings at a licensed facility in February 2011, but she
declined the opportunity. Mother’s claims to the contrary were not credible.
       Reunification services should be tailored to the needs of the family, but need not
be perfect. (In re Alvin R., supra, 108 Cal.App.4th at p. 972.) Services are reasonable if
DCFS has “identified the problems leading to the loss of custody, offered services
designed to remedy those problems, maintained reasonable contact with the parents
during the course of the service plan, and made reasonable efforts to assist the parents in
areas where compliance proved difficult,” such as providing transportation. (In re
Riva M. (1991) 235 Cal. App. 3d 403, 414.) “The standard is not whether the services
provided were the best that might be provided in an ideal world, but whether the services
were reasonable under the circumstances.” (In re Misako R. (1991) 2 Cal. App. 4th 538,
547; Melinda K. v. Superior Court (2004) 116 Cal. App. 4th 1147, 1159.)
       Mother has not availed herself of referrals offered to her by DCFS since the outset
of this case in 2008. After the last appeal was filed, Mother’s attorney informed the court
that a suitable therapist had been located and Mother would enroll in therapy “very

                                             14
soon.” An appointment with a therapist was arranged for October 2011, but Mother
failed to appear, citing family obligations, although she arrived in time to have a visit
with the children. Mother filed a section 388 petition in November 2011, requesting six
more months of services to complete the case plan. Mother’s petition was denied in May
2012. During the six-month interval between the filing of the petition and its resolution,
Mother continued to receive reunification services, yet failed to complete the case plan.
       Mother had three and one-half years to complete her counseling requirement, and
was given repeated opportunities to comply. She received help from the DCFS social
worker and her attorney’s office. She declined referrals, then failed to show up when an
appointment was scheduled.
       The problem is not that Mother lacked sufficient services; rather, the problem is
that she does not want to comply. As she testified, “everything I do it seems like it’s not
good enough. And everybody’s just emphasized on a licensed therapist. And I just feel
kind of like it’s biased because of all of the counseling that I have received. . . . I was
getting, you know, general counseling through the New You. . . . And I thought that was
sufficient enough.” Mother knew she was at a critical juncture in her case, yet she still
resisted additional counseling. Adding six more months of services after Mother
received three and a half years of services would not have made a difference, in light of
her attitude that she has had enough counseling. Under the circumstances, there is
sufficient evidence to support the dependency court’s finding that Mother received
reasonable services over the lengthy course of this proceeding.
2. Termination of Parental Rights to Abigail and Amansha
       At the selection and implementation hearing, the court must select adoption as the
permanent plan and terminate parental rights if it finds that the child is likely to be
adopted. (§ 366.26, subd. (c)(1); In re Celine R. (2003) 31 Cal. 4th 45, 49; In re Jamie R.,
supra, 90 Cal.App.4th at p. 773.) Adoption is the permanent plan preferred by the
Legislature. (In re Derek W. (1999) 73 Cal. App. 4th 823, 826; In re Ronell A. (1995) 44




                                              15
Cal. App. 4th 1352, 1368.)4 A parent may avoid termination of parental rights by showing
that it would be detrimental to the child. (In re Celine R., supra, 31 Cal.4th at p. 53.)
       a. “Benefit to the Child” Exception
       Mother argues that termination of parental rights would be detrimental because
she has “maintained regular visitation and contact” with the children, who “would benefit
from continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) Mother must show why
the statutory exception applies, and that termination would be detrimental to the child.
(In re Derek W., supra, 73 Cal.App.4th at p. 826; In re Melvin A. (2000) 82 Cal. App. 4th
1243, 1252.) She carries the burden of proving that the children would be “greatly”
harmed by termination of parental rights, and that she holds a “parental” role. (In re
Brittany C. (1999) 76 Cal. App. 4th 847, 853-854; In re Angel B. (2002) 97 Cal. App. 4th
454, 466-468.)
       Mother must show both prongs of the exception: regular visitation and a benefit to
the children if the relationship were continued that outweighs the well-being the children
would gain in a new home with adoptive parents. As to the first prong, Mother’s visits
have been consistent. As to the second prong, the dependency court determined that the
children’s relationship with Mother is not so substantial that they would be greatly
harmed if it were severed.
       This dependency case began in December 2008, when Abigail was one year old
and two years before Amansha was born. Parental rights were terminated in May 2012.
For the entire three and one-half years, Mother never participated in counseling with a
licensed therapist to address her anger and impulse control issues. The results are telling.
       During the dependency proceeding, Mother (1) assaulted two DCFS employees,
causing them injury; (2) was under a restraining order to stay away from the DCFS
office; (3) made countless false calls to a child abuse hotline, traumatizing her children
by causing them to be moved from place to place; (4) left her transitional housing
program because she was angry at being asked to clean her room; (5) threatened to have

4      Mother and Brian C. do not dispute that the children are likely to be adopted.

                                             16
Brian C. killed; and (6) recently accused a DCFS social worker of having a sexual
relationship with two-year-old Amansha. Despite this track record, Mother testified that
the assistance she received from the unlicensed counselor at New You was sufficient for
her needs. As the juvenile court found, Mother did not progress over the course of the
dependency proceeding; rather, she regressed.
        As a result of Mother’s defiant and uncooperative attitude, she was unable to have
unmonitored, weekend or extended visits, let alone custody of the children. A showing
that a child would be greatly harmed by termination of parental rights is difficult to make
when, as here, “the parents have . . . [not] advanced beyond supervised visitation.” (In re
Casey D. (1999) 70 Cal. App. 4th 38, 51.) A true parental relationship would not require a
third party to monitor parent-child visits.
        Mother’s visits were never liberalized because she failed to address the domestic
violence and anger management problems that lead to dependency jurisdiction. The trial
court firmly believed that Mother and Brian C. live together, despite Brian C.’s
propensity for violence. Their credibility is “nil”: their claim that they live apart is
untrue. Unsurprisingly, the court did not see any benefit to the children of maintaining a
relationship with a father who battered their mother and voiced his intent to kill a social
worker and as many people as possible, and his willingness to do the resulting prison
time.
        Mother argues that she has consistently visited the children, the visits were
positive and appropriate, the children expressed love for her, and they were sorry when
visits ended. Even frequent and loving contact between parent and child is not sufficient
to establish the requisite benefit to the child if Mother does not occupy a parental role and
is unable to take custody. (In re Teneka W. (1995) 37 Cal. App. 4th 721, 728; In re
Beatrice M. (1994) 29 Cal. App. 4th 1411, 1418-1419; In re Andrea R. (1999) 75
Cal. App. 4th 1093, 1108-1109.) While the children are bonding with their prospective
adoptive parents, Mother has not progressed to the point where she can have unmonitored
or overnight visits, even if the visits are enjoyable for Mother and the children. A
relationship that is “pleasant” is not enough to establish a benefit to the child because “it

                                              17
bears no resemblance to the sort of consistent, daily nurturing that marks a parental
relationship.” (In re Derek W., supra, 73 Cal.App.4th at p. 827.) “Interaction between
natural parent and child will always confer some incidental benefit to the child.” (In re
Autumn H. (1994) 27 Cal. App. 4th 567, 575.) Here, the children looked forward to their
monitored visits with Mother as they might look forward to a play date. Mother brought
food, styled the girls’ hair, and they had fun together.
       Apart from the incidental benefit of parent-child interaction, we must consider
“the many variables which affect a parent/child bond. The age of the child, the portion of
the child’s life spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of
interaction between parent and child, and the child’s particular needs are some of the
variables which logically affect a parent/child bond.” (In re Autumn H., supra, 27
Cal.App.4th at p. 576.) Abigail and Amansha were very young when they were detained:
Abigail was born in 2007 and detained in 2008, and Amansha was detained when she was
one month old. They are too young to remember living with Mother, and only know her
from weekly visits. Mother does not occupy a parental role for either child.
       Mother does not dispute that the children are thriving in their placements.
Unfortunately, she caused instability in her children’s lives by repeatedly making false
calls to a child abuse hotline, sabotaging their placements and causing trauma. Right to
the end, she continued to telephone the hotline and complain, showing no insight into the
circumstances that led to this dependency proceeding. Mother did not carry her burden
of showing that the children would be greatly harmed by the termination of her parental
rights, or that the benefits of continuing their relationship outweigh the benefits of a
stable, permanent home. Under the circumstances, the juvenile court could reasonably
find that Mother’s relationship was not beneficial to the children. In a guardianship or
continued foster care, the children would suffer from unstable placements while Mother
continued to maliciously create problems for their caregivers. Where, as here, the
children are likely to be adopted, the court must choose adoption over a guardianship to
give them “the most permanent and secure alternative that can be afforded them.” (In re
Beatrice M., supra, 29 Cal.App.4th at p. 1419.)

                                              18
       b. The “Sibling Relationship” Exception
       Parental rights should not be terminated if it would cause a “substantial
interference with a child’s sibling relationship,” taking into consideration whether the
siblings were raised in the same home; share “significant common experiences or [ ]
existing close and strong bonds,” and maintaining ongoing contact is in their best long-
term emotional interest, as compared to the benefit of legal permanence through
adoption. (§ 366.26, subd. (c)(1)(B)(v).) Establishing this exception imposes a heavy
burden on the parent opposing adoption. (In re Celine R., supra, 31 Cal.4th at p. 61.)
       “The court must balance the beneficial interest of the child in maintaining the
sibling relationship, which might leave the child in a tenuous guardianship or foster home
placement, against the sense of security and belonging adoption and a new home would
confer.” (In re L.Y.L. (2002) 101 Cal. App. 4th 942, 951.) “[T]he parent must show the
existence of a significant sibling relationship, the severance of which would be
detrimental to the child. Many siblings have a relationships with each other, but would
not suffer detriment if that relationship ended.” (Id. at p. 952, fn. omitted.)
       Mother asserts that the children must be kept together because they have the same
parents and have visited together. She blames DCFS for failing to lodge the girls
together in one foster placement. The record shows, in contrast to Mother’s claims, that
Mother sabotaged the children’s placements by repeatedly making false claims of child
abuse to a hotline. Multiple caregivers expressed interest in adopting the children, only
to become targets of Mother’s false child abuse claims.
       The dependency court found no merit to Mother’s claim of a significant sibling
relationship. Amansha lived with Abraama and Abigail briefly, shortly after her birth.
She does not share significant common experiences with her siblings. (See In re
Celine R., supra, 31 Cal.4th at p. 61.) Amansha is very friendly to everyone. The record
shows that she has no particular interest in family visits; it is a “playful atmosphere.”
       Abigail and Abraama lived together for a period of time—until Mother’s incessant
interference frightened off the caregivers. Abraama attacked a schoolmate and acted
strangely with Abigail, so that they had to be placed in separate bedrooms. Abraama’s

                                              19
therapist opined that Mother’s manipulation was the root cause of the child’s behavioral
problems and poor prognosis. The caregiver that the children bonded with and called
“mommy” no longer wished to adopt Abraama. Had Mother not sabotaged the children’s
placements, they might have been adopted together and Abigail might not be suffering
the trauma and depression that Brian C. describes in his brief, from having lived in seven
different homes in the first three years of her life.
       It is not clear from the record that the children would be greatly harmed by the loss
of a sibling relationship if parental rights are terminated. It is clear that the children need
permanent homes, safe from Mother’s manipulations. As documented by the social
worker, the girls are happy to see each other during visits. Yet there is no evidence from
a psychologist suggesting that they would be greatly harmed if permanently separated;
there is no evidence of any behavioral issues arising from the siblings’ separation; and
there is no evidence that they ask their caregivers to see their siblings between visits.
Given the young ages of Amansha and Abigail, the stability of a permanent home
outweighs the benefits of their sibling relationship. The legislative presumption favors
adoption. Neither parent bore the burden of proving otherwise.
                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                            BOREN, P.J.
We concur:


       CHAVEZ, J.                           FERNS, J.*


_______________________________________________________________

*     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                               20